             Case:20-13934-JGR Doc#:1 Filed:06/08/20                                  Entered:06/08/20 16:11:27 Page1 of 47


Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF COLORADO

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                SunTech Drive, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                                                                                  2011 Cherry Street, #104
                                                                                                  Louisville, CO 80027
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Boulder                                                         Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.suntechdrive.com


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
              Case:20-13934-JGR Doc#:1 Filed:06/08/20                                      Entered:06/08/20 16:11:27 Page2 of 47
Debtor    SunTech Drive, LLC                                                                           Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 3359

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                               The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known


Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
            Case:20-13934-JGR Doc#:1 Filed:06/08/20                                     Entered:06/08/20 16:11:27 Page3 of 47
Debtor   SunTech Drive, LLC                                                                        Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
             Case:20-13934-JGR Doc#:1 Filed:06/08/20                                    Entered:06/08/20 16:11:27 Page4 of 47
Debtor    SunTech Drive, LLC                                                                       Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      June 8, 2020
                                                  MM / DD / YYYY


                             X   /s/ Harold K. Michael                                                    Harold K. Michael
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   CEO




18. Signature of attorney    X   /s/ Jeffrey S. Brinen                                                     Date June 8, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Jeffrey S. Brinen 20565
                                 Printed name

                                 Kutner Brinen, P.C.
                                 Firm name

                                 1660 Lincoln Street, Suite 1850
                                 Denver, CO 80264
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     303-832-2400                  Email address      jsb@kutnerlaw.com

                                 20565 CO
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
           Case:20-13934-JGR Doc#:1 Filed:06/08/20                                              Entered:06/08/20 16:11:27 Page5 of 47




 Fill in this information to identify the case:

 Debtor name         SunTech Drive, LLC

 United States Bankruptcy Court for the:            DISTRICT OF COLORADO

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          June 8, 2020                            X /s/ Harold K. Michael
                                                                       Signature of individual signing on behalf of debtor

                                                                       Harold K. Michael
                                                                       Printed name

                                                                       CEO
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                Case:20-13934-JGR Doc#:1 Filed:06/08/20                                           Entered:06/08/20 16:11:27 Page6 of 47


 Fill in this information to identify the case:
 Debtor name SunTech Drive, LLC
 United States Bankruptcy Court for the: DISTRICT OF COLORADO                                                                                         Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 UPC Capital                                                     Promissory Note        Contingent                                                                    $1,450,259.12
 Ventures                                                                               Unliquidated
 2955 Valmont Rd.,
 Suite 220
 Boulder, CO 80301
 Premier                                                         Trade Debt                                                                                             $639,829.10
 Manufacturing
 7755 Miller Drive
 Longmont, CO
 80504
 Highland                                                        Promissory Note        Contingent                                                                      $252,225.10
 Mark Loch                                                                              Unliquidated
 6915 Goose Point
 Ct.
 Longmont, CO
 80503
 DCI Capital                                                     Promissory Note        Contingent                                                                      $233,975.34
 9605 S. Kingston                                                                       Unliquidated
 Ct., Ste 200
 Englewood, CO
 80112
 C. Mike Lu                                                      Promissory Note        Contingent                                                                      $220,941.34
 8293 Butler                                                                            Unliquidated
 Greenwood Drive
 West Palm Beach,
 FL 33411
 Charles Williams                                                Promissory Note        Contingent                                                                      $187,209.08
 Pensco Trust                                                                           Unliquidated
 7205 S. Newport
 Way
 Centennial, CO
 80112
 DCI Capital                                                     Promissory Note        Contingent                                                                      $162,698.63
 9605 S. Kingston                                                                       Unliquidated
 Ct., Ste 200
 Englewood, CO
 80112


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                Case:20-13934-JGR Doc#:1 Filed:06/08/20                                           Entered:06/08/20 16:11:27 Page7 of 47



 Debtor    SunTech Drive, LLC                                                                                 Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Marc Willency                                                   Promissory Note        Contingent                                                                      $162,698.63
 10327 Wood Haven                                                                       Unliquidated
 Ridge Rd
 Parker, CO 80134
 Philip Hawkins                                                  Promissory Note        Contingent                                                                      $154,008.57
 524 Humphrey Drive                                                                     Unliquidated
 Evergreen, CO
 80439
 Pentair Flow                                                    Trade Debt                                                                                             $145,800.00
 Technologies
 293 S Wright Street
 Delavan, WI 53115
 Vectra Bank                                                     Small Business         Contingent                                                                      $137,800.00
 1700 Pearl Street                                               Loan                   Unliquidated
 Boulder, CO 80302
 C. Mike Lu                                                      Promissory Note        Contingent                                                                      $135,993.15
 8293 Butler                                                                            Unliquidated
 Greenwood Drive
 West Palm Beach,
 FL 33411
 Greg Greenwood                                                  Promissory Note        Contingent                                                                      $118,109.16
 210 Jasmine St                                                                         Unliquidated
 Denver, CO 80220
 Marc Peperzak                                                   Promissory Note        Contingent                                                                      $117,769.46
 1919 14th St, Ste                                                                      Unliquidated
 300
 Boulder, CO 80302
 Laurence Chang                                                  Promissory Note        Contingent                                                                      $117,061.64
 737 Detroit St                                                                         Unliquidated
 Denver, CO 80206
 Greg Greenwood                                                  Promissory Note        Contingent                                                                      $117,012.33
 210 Jasmine St                                                                         Unliquidated
 Denver, CO 80220
 Laurence Chang                                                  Promissory Note        Contingent                                                                        $88,159.21
 737 Detroit St                                                                         Unliquidated
 Denver, CO 80206
 Chase                                                           Business Credit                                                                                          $85,705.99
 P.O. Box 15723                                                  Card
 Wilmington, DE
 19850-5723
 Scott Herrin                                                    Promissory Note        Contingent                                                                        $82,691.17
 1655 Walnut St #303                                                                    Unliquidated
 Boulder, CO 80302
 Larry Lance                                                     Promissory Note        Contingent                                                                        $77,909.59
 1981 Sugarbush                                                                         Unliquidated
 Drive
 Evergreen, CO
 80439




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
            Case:20-13934-JGR Doc#:1 Filed:06/08/20                                                                        Entered:06/08/20 16:11:27 Page8 of 47

 Fill in this information to identify the case:

 Debtor name            SunTech Drive, LLC

 United States Bankruptcy Court for the:                       DISTRICT OF COLORADO

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $           199,483.22

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $           199,483.22


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $           850,000.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                383.91

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$        5,825,462.74


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           6,675,846.65




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
           Case:20-13934-JGR Doc#:1 Filed:06/08/20                                      Entered:06/08/20 16:11:27 Page9 of 47

 Fill in this information to identify the case:

 Debtor name         SunTech Drive, LLC

 United States Bankruptcy Court for the:            DISTRICT OF COLORADO

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     Chase Bank                                              Checking                        2728                                       $100.00




           3.2.     Vectra Bank                                             Checking                        1696                                    $34,825.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                     $34,925.00
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit


           7.1.     Security Deposit                                                                                                                $10,000.00



 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
           Case:20-13934-JGR Doc#:1 Filed:06/08/20                                           Entered:06/08/20 16:11:27 Page10 of 47

 Debtor           SunTech Drive, LLC                                                                 Case number (If known)
                  Name




           8.1.     Liberty Mutual Commercial Umbrella 12/29/19-12/28/20                                                                          $2,158.00




           8.2.     Powersim, Inc. Pro Package 8/16/19-8/15/20                                                                                    $1,230.78




 9.        Total of Part 2.                                                                                                                 $13,388.78
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                                 7,245.00   -                                   0.00 = ....                   $7,245.00
                                              face amount                              doubtful or uncollectible accounts




 12.       Total of Part 3.                                                                                                                   $7,245.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:          Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:          Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last              Net book value of         Valuation method used   Current value of
                                                      physical inventory            debtor's interest         for current value       debtor's interest
                                                                                    (Where available)

 19.       Raw materials

 20.       Work in progress

 21.       Finished goods, including goods held for resale
           See Attached Exhibit
           B21
           Finished and
           Refurbished Goods                          6/2/2020                                Unknown                                           $63,563.94



 22.       Other inventory or supplies

 23.       Total of Part 5.                                                                                                                 $63,563.94
           Add lines 19 through 22. Copy the total to line 84.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                         page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
           Case:20-13934-JGR Doc#:1 Filed:06/08/20                                        Entered:06/08/20 16:11:27 Page11 of 47

 Debtor         SunTech Drive, LLC                                                               Case number (If known)
                Name



 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                       Valuation method                        Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                   Net book value of      Valuation method used   Current value of
                                                                                 debtor's interest      for current value       debtor's interest
                                                                                 (Where available)

 39.       Office furniture
           Office chairs ($400), Office desks ($1,800),
           Engineering work Benches ($600),
           Engineering work chairs ($200)                                                 Unknown                                           $3,000.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Magna Power Electronics Power Supply                                           Unknown                                           $8,080.45


           Altium Designer Software                                                       Unknown                                           $8,623.41


           HDTV monitors ($500), Dell desktop computers
           ($9,000), Dell laptop computers ($600), HP
           Laptop computer ($300), Lenovo ThinkPad
           computer ($300), 14" HD Monitors ($1,000),
           Laserjet color printers ($800)                                                 Unknown                                         $12,500.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                              $32,203.86
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
           Case:20-13934-JGR Doc#:1 Filed:06/08/20                                     Entered:06/08/20 16:11:27 Page12 of 47

 Debtor         SunTech Drive, LLC                                                            Case number (If known)
                Name


               No
               Yes

 45.        Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

            General description                                               Net book value of      Valuation method used   Current value of
            Include year, make, model, and identification numbers             debtor's interest      for current value       debtor's interest
            (i.e., VIN, HIN, or N-number)                                     (Where available)

 47.        Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles


 48.        Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
            floating homes, personal watercraft, and fishing vessels

 49.        Aircraft and accessories


 50.        Other machinery, fixtures, and equipment (excluding farm
            machinery and equipment)
            PicoCell 3500 Circuit Board Testing Equipment
            $15,040
            Modification to the PicoCell 3500 $1,425.91
            PicoCell 2000 Circuit Board Testing Equipment
            $14,690.73                                                                 Unknown                                         $31,156.64


            Lab Equipment                                                              Unknown                                         $13,620.00


            Solar Panels                                                               Unknown                                           $3,380.00



 51.        Total of Part 8.                                                                                                       $48,156.64
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
          Case:20-13934-JGR Doc#:1 Filed:06/08/20                                      Entered:06/08/20 16:11:27 Page13 of 47

 Debtor         SunTech Drive, LLC                                                            Case number (If known)
                Name



        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of      Valuation method used   Current value of
                                                                              debtor's interest      for current value       debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets
            Patents and Trademarks:

            Various Patents on Variable Speed Maximum
            Power Point Tracking;
            Solar Electric Motor Controller for Induction;
            Permanent Magent AC Motors;
            Solar Hybrid Solution for Single Phase
            Starting Capacitor Motor Application;
            Solar PV & AC Source Power Blending
            Controller;
            Smart Load Management System;
            Solar Hybrid Solution for Single Phase
            Starting Capacitor Motor Applications.

            Various Trademarks on Picoblender and
            Picocell.                                                                  Unknown       N/A                                 Unknown



 61.        Internet domain names and websites
            www.suntechdrive.com                                                            $0.00                                        Unknown


            www.solar-pumps.com                                                             $0.00                                        Unknown



 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations
            Customer List                                                                   $0.00                                        Unknown



 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                               $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
          Case:20-13934-JGR Doc#:1 Filed:06/08/20                                      Entered:06/08/20 16:11:27 Page14 of 47

 Debtor         SunTech Drive, LLC                                                           Case number (If known)
                Name

70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                   page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                     Best Case Bankruptcy
           Case:20-13934-JGR Doc#:1 Filed:06/08/20                                                         Entered:06/08/20 16:11:27 Page15 of 47

 Debtor          SunTech Drive, LLC                                                                                  Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                            $34,925.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                 $13,388.78

 82. Accounts receivable. Copy line 12, Part 3.                                                                       $7,245.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                               $63,563.94

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                          $32,203.86

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                      $48,156.64

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                            $199,483.22           + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $199,483.22




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
           Case:20-13934-JGR Doc#:1 Filed:06/08/20                                               Entered:06/08/20 16:11:27 Page16 of 47

 Fill in this information to identify the case:

 Debtor name         SunTech Drive, LLC

 United States Bankruptcy Court for the:            DISTRICT OF COLORADO

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
       Premier Energy Holdings,
 2.1                                                                                                                       $250,000.00                       $0.00
       Inc.                                           Describe debtor's property that is subject to a lien
       Creditor's Name                                All Assets and Inventory
       c/o Aaron A. Garber, Esq.
       25880 Littleton Main Street
       Suite 200
       Littleton, CO 80120
       Creditor's mailing address                     Describe the lien
                                                      Business Loan, First Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   Premier Manufacturing                          Describe debtor's property that is subject to a lien                 $600,000.00                       $0.00
       Creditor's Name                                All Assets and Inventory
       7755 Miller Drive
       Longmont, CO 80504
       Creditor's mailing address                     Describe the lien
                                                      Business Line of Credit, Second Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply

Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case:20-13934-JGR Doc#:1 Filed:06/08/20                                       Entered:06/08/20 16:11:27 Page17 of 47

 Debtor       SunTech Drive, LLC                                                                Case number (if known)
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.          $850,000.00

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
           Case:20-13934-JGR Doc#:1 Filed:06/08/20                                                     Entered:06/08/20 16:11:27 Page18 of 47

 Fill in this information to identify the case:

 Debtor name         SunTech Drive, LLC

 United States Bankruptcy Court for the:            DISTRICT OF COLORADO

 Case number (if known)
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                         $383.91         $0.00
           Boulder County Treasurer                                  Check all that apply.
           1325 Pearl St #5                                             Contingent
           Boulder, CO 80302                                            Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           2/13/20                                                   Property Tax

           Last 4 digits of account number ptax                      Is the claim subject to offset?

           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                              $0.00      $0.00
           Colorado Department of Revenue                            Check all that apply.
           1375 Sherman Street                                          Contingent
           Room 511                                                     Unliquidated
           Denver, CO 80261                                             Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Notice Purposes Only
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                page 1 of 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                   48404                               Best Case Bankruptcy
           Case:20-13934-JGR Doc#:1 Filed:06/08/20                                                     Entered:06/08/20 16:11:27 Page19 of 47

 Debtor       SunTech Drive, LLC                                                                              Case number (if known)
              Name

 2.3       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       $0.00    $0.00
           Internal Revenue Service                                  Check all that apply.
           P.O. Box 7346                                                Contingent
           Philadelphia, PA 19101-7346                                  Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Notice Purposes Only
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                       Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.              $40,000.00
           Adalente Capital, LLC                                                       Contingent
           Laurence Chang
                                                                                       Unliquidated
           737 Detroit St
           Denver, CO 80206                                                            Disputed

           Date(s) debt was incurred 2020                                          Basis for the claim:     Promissory Note
           Last 4 digits of account number                                         Is the claim subject to offset?     No       Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $2,500.00
           Bibby Financial Services (CA) Inc.                                          Contingent
           4259, 515 Marin St #420                                                     Unliquidated
           Thousand Oaks, CA 91360                                                     Disputed
           Date(s) debt was incurred 9/16/19
                                                                                   Basis for the claim:     Trade Debt
           Last 4 digits of account number 4934
                                                                                   Is the claim subject to offset?     No       Yes

 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.            $135,993.15
           C. Mike Lu                                                                  Contingent
           8293 Butler Greenwood Drive
                                                                                       Unliquidated
           West Palm Beach, FL 33411
                                                                                       Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Promissory Note
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.4       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.            $220,941.34
           C. Mike Lu                                                                  Contingent
           8293 Butler Greenwood Drive
                                                                                       Unliquidated
           West Palm Beach, FL 33411
                                                                                       Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Promissory Note
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.5       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.              $28,000.00
           C. Mike Lu                                                                  Contingent
           8293 Butler Greenwood Drive
                                                                                       Unliquidated
           West Palm Beach, FL 33411
                                                                                       Disputed
           Date(s) debt was incurred 2020
                                                                                   Basis for the claim:     Promissory Note
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 2 of 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                               Best Case Bankruptcy
          Case:20-13934-JGR Doc#:1 Filed:06/08/20                                              Entered:06/08/20 16:11:27 Page20 of 47

 Debtor       SunTech Drive, LLC                                                                      Case number (if known)
              Name

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,320.54
          CED Greentech - Sacramento                                            Contingent
          732 Striker Ave Ste. A                                                Unliquidated
          Sacramento, CA 95834                                                  Disputed
          Date(s) debt was incurred 3/16/20
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number 7550
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $59,196.08
          Charles Williams                                                      Contingent
          Pensco Trust
                                                                                Unliquidated
          7205 S. Newport Way
          Centennial, CO 80112                                                  Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Promissory Note
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $187,209.08
          Charles Williams                                                      Contingent
          Pensco Trust
                                                                                Unliquidated
          7205 S. Newport Way
          Centennial, CO 80112                                                  Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Promissory Note
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $85,705.99
          Chase                                                                 Contingent
          P.O. Box 15723                                                        Unliquidated
          Wilmington, DE 19850-5723                                             Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Business Credit Card
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $27,911.75
          Chase                                                                 Contingent
          P.O. Box 15723                                                        Unliquidated
          Wilmington, DE 19850-5723                                             Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Business Credit Card
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $58,819.81
          Chris Davin                                                           Contingent
          Pensco Trust
                                                                                Unliquidated
          cdavin@yahoo.com
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $162,698.63
          DCI Capital                                                           Contingent
          9605 S. Kingston Ct., Ste 200
                                                                                Unliquidated
          Englewood, CO 80112
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 3 of 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case:20-13934-JGR Doc#:1 Filed:06/08/20                                              Entered:06/08/20 16:11:27 Page21 of 47

 Debtor       SunTech Drive, LLC                                                                      Case number (if known)
              Name

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $233,975.34
          DCI Capital                                                           Contingent
          9605 S. Kingston Ct., Ste 200
                                                                                Unliquidated
          Englewood, CO 80112
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $29,619.49
          Edmond Johnson                                                        Contingent
          7755 Miller Drive
                                                                                Unliquidated
          Longmont, CO 80504
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $12,500.00
          Edmond Johnson                                                        Contingent
          7755 Miller Drive
                                                                                Unliquidated
          Longmont, CO 80504
                                                                                Disputed
          Date(s) debt was incurred      2020
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,709.00
          Fairfield and Woods, P.C.                                             Contingent
          1801 California St #2600                                              Unliquidated
          Denver, CO 80202                                                      Disputed
          Date(s) debt was incurred 1/22/20, 2/14/20
                                                                             Basis for the claim:    Attorney Fees
          Last 4 digits of account number 6240,7289
                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $24,726.00
          Genpro Energy Solutions, LLC                                          Contingent
          13261 Timberline Plaza                                                Unliquidated
          Piedmont, SD 57769                                                    Disputed
          Date(s) debt was incurred 10/10, 1/20
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account
          number 7160,7269,7319,7888                                         Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $30,038.00
          Gerhard Hautmann                                                      Contingent
          Haselbrunn Street 6/1
                                                                                Unliquidated
          Radolfzell Germany 78315
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $28,000.00
          Gerhard Hautmann                                                      Contingent
          Haselbrunn Street 6/1
                                                                                Unliquidated
          Radolfzell Germany 78315
                                                                                Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 4 of 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case:20-13934-JGR Doc#:1 Filed:06/08/20                                              Entered:06/08/20 16:11:27 Page22 of 47

 Debtor       SunTech Drive, LLC                                                                      Case number (if known)
              Name

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $118,109.16
          Greg Greenwood                                                        Contingent
          210 Jasmine St
                                                                                Unliquidated
          Denver, CO 80220
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $117,012.33
          Greg Greenwood                                                        Contingent
          210 Jasmine St
                                                                                Unliquidated
          Denver, CO 80220
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $24,912.89
          Harold K. Michael                                                     Contingent
          1290 S. Milwaukee Street                                              Unliquidated
          Denver, CO 80210                                                      Disputed
          Date(s) debt was incurred 2/20 - 4/20
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $23,338.36
          Harold K. Michael                                                     Contingent
          1290 S. Milwaukee Street
                                                                                Unliquidated
          Denver, CO 80210
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $35,000.00
          Harold K. Michael                                                     Contingent
          1290 S. Milwaukee Street
                                                                                Unliquidated
          Denver, CO 80210
                                                                                Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $252,225.10
          Highland                                                              Contingent
          Mark Loch
                                                                                Unliquidated
          6915 Goose Point Ct.
          Longmont, CO 80503                                                    Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Promissory Note
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $15,558.90
          Highline Innovation Investments, LLC                                  Contingent
          Scott Livingstone
                                                                                Unliquidated
          1942 Broadway, Ste 404
          Boulder, CO 80302                                                     Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Promissory Note
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 5 of 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case:20-13934-JGR Doc#:1 Filed:06/08/20                                              Entered:06/08/20 16:11:27 Page23 of 47

 Debtor       SunTech Drive, LLC                                                                      Case number (if known)
              Name

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $30,000.00
          John LoPorto                                                          Contingent
          900 S. Wiley Ct.
                                                                                Unliquidated
          Superior, CO 80027
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $16,407.12
          John LoPorto                                                          Contingent
          900 S. Wiley Ct.
                                                                                Unliquidated
          Superior, CO 80027
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $77,909.59
          Larry Lance                                                           Contingent
          1981 Sugarbush Drive
                                                                                Unliquidated
          Evergreen, CO 80439
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $15,000.00
          Larry Lance                                                           Contingent
          1981 Sugarbush Drive
                                                                                Unliquidated
          Evergreen, CO 80439
                                                                                Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $49,339.91
          Lathrop GPM                                                           Contingent
          2440 Junction Place, Suite 300                                        Unliquidated
          Boulder, CO 80301                                                     Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Attorney Fees
          Last 4 digits of account number Various
                                                                             Is the claim subject to offset?     No       Yes

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $88,159.21
          Laurence Chang                                                        Contingent
          737 Detroit St
                                                                                Unliquidated
          Denver, CO 80206
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $117,061.64
          Laurence Chang                                                        Contingent
          737 Detroit St
                                                                                Unliquidated
          Denver, CO 80206
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 6 of 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case:20-13934-JGR Doc#:1 Filed:06/08/20                                              Entered:06/08/20 16:11:27 Page24 of 47

 Debtor       SunTech Drive, LLC                                                                      Case number (if known)
              Name

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $117,769.46
          Marc Peperzak                                                         Contingent
          1919 14th St, Ste 300
                                                                                Unliquidated
          Boulder, CO 80302
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $38,897.26
          Marc Peperzak                                                         Contingent
          1919 14th St, Ste 300
                                                                                Unliquidated
          Boulder, CO 80302
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $28,000.00
          Marc Peperzak                                                         Contingent
          1919 14th St, Ste 300
                                                                                Unliquidated
          Boulder, CO 80302
                                                                                Disputed
          Date(s) debt was incurred      2020
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $162,698.63
          Marc Willency                                                         Contingent
          10327 Wood Haven Ridge Rd
                                                                                Unliquidated
          Parker, CO 80134
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,652.68
          Marc Willency                                                         Contingent
          10327 Wood Haven Ridge Rd
                                                                                Unliquidated
          Parker, CO 80134
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $18,000.00
          Marc Willency                                                         Contingent
          10327 Wood Haven Ridge Rd
                                                                                Unliquidated
          Parker, CO 80134
                                                                                Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $54,000.00
          Mark Loch                                                             Contingent
          6915 Goose Point Ct.
                                                                                Unliquidated
          Longmont, CO 80503
                                                                                Disputed
          Date(s) debt was incurred      2020
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 7 of 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case:20-13934-JGR Doc#:1 Filed:06/08/20                                              Entered:06/08/20 16:11:27 Page25 of 47

 Debtor       SunTech Drive, LLC                                                                      Case number (if known)
              Name

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $29,594.83
          Matt Burks                                                            Contingent
          Loma Futures, LLC
                                                                                Unliquidated
          1192 Pintail Circle
          Boulder, CO 80303                                                     Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Promissory Note
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $38,001.37
          Matt Burks                                                            Contingent
          Loma Futures, LLC
                                                                                Unliquidated
          1192 Pintail Circle
          Boulder, CO 80303                                                     Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Promissory Note
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $58,952.29
          Mike Hormell                                                          Contingent
          MRH Advisors, LLC
                                                                                Unliquidated
          mhormell@yahoo.com
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $39,355.00
          Nikola Milivojevic                                                    Contingent
          4145 Apache Rd.
                                                                                Unliquidated
          Boulder, CO 80303
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $15,601.64
          Omer Gurkaynak                                                        Contingent
          Kurukuyu Kadikoy
                                                                                Unliquidated
          Instanbul, Turkey 34744
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,000.00
          Ouiby, Inc.                                                           Contingent
          PO Box 21584                                                          Unliquidated
          Boulder, CO 80308                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    PicoCell 2000
          Last 4 digits of account number                                    134 units
                                                                             Is the claim subject to offset?     No       Yes

 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $145,800.00
          Pentair Flow Technologies                                             Contingent
          293 S Wright Street                                                   Unliquidated
          Delavan, WI 53115                                                     Disputed
          Date(s) debt was incurred 2/29/20
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number 1612
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 8 of 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case:20-13934-JGR Doc#:1 Filed:06/08/20                                              Entered:06/08/20 16:11:27 Page26 of 47

 Debtor       SunTech Drive, LLC                                                                      Case number (if known)
              Name

 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $154,008.57
          Philip Hawkins                                                        Contingent
          524 Humphrey Drive
                                                                                Unliquidated
          Evergreen, CO 80439
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $30,000.00
          Philip Hawkins                                                        Contingent
          524 Humphrey Drive
                                                                                Unliquidated
          Evergreen, CO 80439
                                                                                Disputed
          Date(s) debt was incurred      2020
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,500.00
          Plante Moran, PLLC                                                    Contingent
          1155 Canyon Blvd, Suite 400                                           Unliquidated
          Boulder, CO 80302                                                     Disputed
          Date(s) debt was incurred 2/20 - 3/20
                                                                             Basis for the claim:    Accounting Services
          Last 4 digits of account number 5977,1197
                                                                             Is the claim subject to offset?     No       Yes

 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $639,829.10
          Premier Manufacturing                                                 Contingent
          7755 Miller Drive                                                     Unliquidated
          Longmont, CO 80504                                                    Disputed
          Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number Various
                                                                             Is the claim subject to offset?     No       Yes

 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,261.90
          Salesforce                                                            Contingent
          8310 South Valley Highway, Suite 300                                  Unliquidated
          Englewood, CO 80112                                                   Disputed
          Date(s) debt was incurred 3/5/20
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number 6535
                                                                             Is the claim subject to offset?     No       Yes

 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $82,691.17
          Scott Herrin                                                          Contingent
          1655 Walnut St #303
                                                                                Unliquidated
          Boulder, CO 80302
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,461.64
          Scott Herrin                                                          Contingent
          1655 Walnut St #303
                                                                                Unliquidated
          Boulder, CO 80302
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 9 of 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case:20-13934-JGR Doc#:1 Filed:06/08/20                                              Entered:06/08/20 16:11:27 Page27 of 47

 Debtor       SunTech Drive, LLC                                                                      Case number (if known)
              Name

 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $25,000.00
          Scott Herrin                                                          Contingent
          1655 Walnut St #303
                                                                                Unliquidated
          Boulder, CO 80302
                                                                                Disputed
          Date(s) debt was incurred      2020
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $35,326.59
          Scott Livingstone                                                     Contingent
          Highline Innovation Investments, LLC
                                                                                Unliquidated
          1942 Broadway, Ste 404
          Boulder, CO 80302                                                     Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Promissory Note
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $15,598.36
          Scott Livingstone                                                     Contingent
          Highline Innovation Investments, LLC
                                                                                Unliquidated
          1942 Broadway, Ste 404
          Boulder, CO 80302                                                     Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Promissory Note
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,436.00
          Solar Power & Pump Company, LLC                                       Contingent
          301 W 12th Street                                                     Unliquidated
          Elk City, OK 73644                                                    Disputed
          Date(s) debt was incurred 3/16/20
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number 9646
                                                                             Is the claim subject to offset?     No       Yes

 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $26,700.00
          True Space, LLC                                                       Contingent
          4600 S Ulster St #1450                                                Unliquidated
          Denver, CO 80237                                                      Disputed
          Date(s) debt was incurred 3/3/20
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number 1153
                                                                             Is the claim subject to offset?     No       Yes

 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,395.00
          UL LLC                                                                Contingent
          1790 30th St., Suite 100                                              Unliquidated
          Boulder, CO 80301                                                     Disputed
          Date(s) debt was incurred 2/20
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number       1399,8092
                                                                             Is the claim subject to offset?     No       Yes

 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $1,450,259.12
          UPC Capital Ventures                                                  Contingent
          2955 Valmont Rd., Suite 220
                                                                                Unliquidated
          Boulder, CO 80301
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 10 of 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case:20-13934-JGR Doc#:1 Filed:06/08/20                                             Entered:06/08/20 16:11:27 Page28 of 47

 Debtor       SunTech Drive, LLC                                                                      Case number (if known)
              Name

 3.62      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $55,000.00
           UPC Capital Ventures                                                 Contingent
           2955 Valmont Rd., Suite 220
                                                                                Unliquidated
           Boulder, CO 80301
                                                                                Disputed
           Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Promissory Note
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.63      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $20,000.00
           UPC Management LLC                                                   Contingent
           501 Brickell Key Drive                                               Unliquidated
           Miami, FL 33131                                                      Disputed
           Date(s) debt was incurred 2019-2020
                                                                             Basis for the claim:    Business Debt
           Last 4 digits of account number Various
                                                                             Is the claim subject to offset?     No       Yes

 3.64      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $137,800.00
           Vectra Bank                                                          Contingent
           1700 Pearl Street
                                                                                Unliquidated
           Boulder, CO 80302
                                                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Small Business Loan
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.65      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $247.80
           Windy Nation                                                         Contingent
           1404 Fleet Ave                                                       Unliquidated
           Ventura, CA 93003                                                    Disputed
           Date(s) debt was incurred  3/13/20                                Basis for the claim:    Business Debt
           Last 4 digits of account number 9850
                                                                             Is the claim subject to offset?     No       Yes

 3.66      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $225.92
           X West                                                               Contingent
           12136 W Bayaud Ave #125                                              Unliquidated
           Lakewood, CO 80228                                                   Disputed
           Date(s) debt was incurred 3/20 - 4/20
                                                                             Basis for the claim:    Business Debt
           Last 4 digits of account number 5504,5557,5558
                                                                             Is the claim subject to offset?     No       Yes

 3.67      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $10,500.00
           Yusuf Gurkaynak                                                      Contingent
           7708 W 59th Ave #202
                                                                                Unliquidated
           Arvada, CO 80002
                                                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Promissory Note
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the      Last 4 digits of
                                                                                                      related creditor (if any) listed?            account number, if
                                                                                                                                                   any




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 11 of 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
           Case:20-13934-JGR Doc#:1 Filed:06/08/20                                         Entered:06/08/20 16:11:27 Page29 of 47

 Debtor       SunTech Drive, LLC                                                                  Case number (if known)
              Name

           Name and mailing address                                                              On which line in Part1 or Part 2 is the       Last 4 digits of
                                                                                                 related creditor (if any) listed?             account number, if
                                                                                                                                               any
 4.1       Internal Revenue Service
           Insolvency Unit                                                                       Line     2.3
           1999 Broadway
                                                                                                        Not listed. Explain
           MS 5012 DEN
           Denver, CO 80202-3025

 4.2       Office of the Attorney General
           US Department of Justice                                                              Line     2.3
           950 Pennsylvania Avenue, NW
                                                                                                        Not listed. Explain
           Suite 4400
           Washington, DC 20530-0001

 4.3       Office of the Attorney General
           State of Colorado                                                                     Line     2.2
           1300 Broadway
                                                                                                        Not listed. Explain
           Denver, CO 80203

 4.4       Office of the US Attorney
           District of Colorado                                                                  Line     2.2
           1801 California Street, Suite 1600
                                                                                                        Not listed. Explain
           Denver, CO 80202-2628

 4.5       Small Business Administration
           Colorado District Office                                                              Line     3.64
           721 19th Street, Suite 426
                                                                                                        Not listed. Explain
           Denver, CO 80202

 4.6       State of Colorado
           Division of Securities                                                                Line     2.2
           1560 Broadway, Suite 900
                                                                                                        Not listed. Explain
           Denver, CO 80202-5150


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                     Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.          $                        383.91
 5b. Total claims from Part 2                                                                       5b.    +     $                  5,825,462.74

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.          $                    5,825,846.65




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 12 of 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
          Case:20-13934-JGR Doc#:1 Filed:06/08/20                                   Entered:06/08/20 16:11:27 Page30 of 47

 Fill in this information to identify the case:

 Debtor name         SunTech Drive, LLC

 United States Bankruptcy Court for the:            DISTRICT OF COLORADO

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.     Does the debtor have any executory contracts or unexpired leases?
          No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                    State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired
                                                                               lease

 2.1       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.2       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.3       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.4       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
          Case:20-13934-JGR Doc#:1 Filed:06/08/20                                 Entered:06/08/20 16:11:27 Page31 of 47

 Fill in this information to identify the case:

 Debtor name         SunTech Drive, LLC

 United States Bankruptcy Court for the:            DISTRICT OF COLORADO

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      Yusuf Gurkaynak                   7708 W 59th Ave #202                              Chase                              D
                                               Arvada, CO 80002                                                                     E/F       3.9
                                                                                                                                    G




    2.2      Yusuf Gurkaynak                   7708 W 59th Ave #202                              Chase                              D
                                               Arvada, CO 80002                                                                     E/F       3.10
                                                                                                                                    G




Official Form 206H                                                         Schedule H: Your Codebtors                                         Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
           Case:20-13934-JGR Doc#:1 Filed:06/08/20                                           Entered:06/08/20 16:11:27 Page32 of 47




 Fill in this information to identify the case:

 Debtor name         SunTech Drive, LLC

 United States Bankruptcy Court for the:            DISTRICT OF COLORADO

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                 04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                  Gross revenue
       which may be a calendar year                                                            Check all that apply                (before deductions and
                                                                                                                                   exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                         $73,197.00
       From 1/01/2020 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                     $3,010,636.00
       From 1/01/2019 to 12/31/2019
                                                                                                   Other


       For year before that:                                                                       Operating a business                       $460,878.00
       From 1/01/2018 to 12/31/2018
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue   Gross revenue from
                                                                                                                                   each source
                                                                                                                                   (before deductions and
                                                                                                                                   exclusions)

       From the beginning of the fiscal year to filing date:
       From 1/01/2020 to Filing Date                                                           R&D Tax Credit                                    $6,600.00


       For prior year:
       From 1/01/2019 to 12/31/2019                                                            Interest Income and Grants                       $27,261.00


       For year before that:
       From 1/01/2018 to 12/31/2018                                                            Interest Income                                   $8,264.00


 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                             page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
          Case:20-13934-JGR Doc#:1 Filed:06/08/20                                            Entered:06/08/20 16:11:27 Page33 of 47
 Debtor       SunTech Drive, LLC                                                                        Case number (if known)




3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

          None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.1.
               Fairfield and Woods, P.C.                                   3/12/2020                        $10,000.00           Secured debt
               1801 California St #2600                                                                                          Unsecured loan repayments
               Denver, CO 80202                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.2.
               Genpro Energy Solutions, LLC                                2/4/20                             $9,253.18          Secured debt
               13261 Timberline Plaza                                      $993.45                                               Unsecured loan repayments
               Piedmont, SD 57769                                          2/11/20
                                                                                                                                 Suppliers or vendors
                                                                           $2,159.73
                                                                                                                                 Services
                                                                           3/2/20
                                                                           $5,100.00                                             Other
                                                                           3/16/20
                                                                           $1,000.00
       3.3.
               Kickfurther                                                 2/27/2020                        $45,224.34           Secured debt
               2995 55th St                                                                                                      Unsecured loan repayments
               Boulder, CO 80308                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

          None.

       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
          Case:20-13934-JGR Doc#:1 Filed:06/08/20                                            Entered:06/08/20 16:11:27 Page34 of 47
 Debtor       SunTech Drive, LLC                                                                        Case number (if known)



       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.1.    Harold K. Michael                                           5/3/19                          $103,277.00         Salary
               1290 S. Milwaukee Street                                    $12,625.77
               Denver, CO 80210                                            5/16/19
               Manager/CEO                                                 $4,111.18
                                                                           6/4/19
                                                                           $5,146.68
                                                                           6/18/19
                                                                           $5,330.25
                                                                           7/3/19
                                                                           $5,870.29
                                                                           7/23/19
                                                                           $4,538.19
                                                                           8/7/19
                                                                           $4,597.28
                                                                           8/20/19
                                                                           $4,711.93
                                                                           9/23/19
                                                                           $4,540.71
                                                                           11/5/19
                                                                           $10,944.29
                                                                           11/19/19
                                                                           $4,922.39
                                                                           11/25/19
                                                                           $4,538.89
                                                                           1/24/20
                                                                           $9,598.74
                                                                           2/5/20
                                                                           $5,057.41
                                                                           2/24/20
                                                                           $4,500
                                                                           3/18/20
                                                                           $11,500
                                                                           4/20/20
                                                                           $743.00

       4.2.    John LoPorto                                                2/14/20                          $14,532.75         Employment Severance
               900 S. Wiley Ct.                                                                                                Agreement
               Superior, CO 80027
               Owner/Former CEO




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case:20-13934-JGR Doc#:1 Filed:06/08/20                                            Entered:06/08/20 16:11:27 Page35 of 47
 Debtor       SunTech Drive, LLC                                                                        Case number (if known)



       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.3.    Nikola Milivojevic                                          5/10/19,                        $101,149.60         Salary
               4145 Apache Rd.                                             5/28/19,
               Boulder, CO 80303                                           6/11/19,
               Owner                                                       6/25/19,
                                                                           7/10/19,
                                                                           7/26/19,
                                                                           8/12/19,
                                                                           8/27/19,
                                                                           9/11/19,
                                                                           9/25/19,
                                                                           10/8/19,
                                                                           10/28/19,
                                                                           11/11/19,
                                                                           11/22/19,
                                                                           3/10/20,
                                                                           3/26/20
                                                                           $5,382.50
                                                                           each
                                                                           payment

                                                                           12/10/19,
                                                                           1/28/20,
                                                                           2/25/20
                                                                           $4,844.25
                                                                           each
                                                                           payment

                                                                           4/1/20
                                                                           $496.85

       4.4.    Nikola Milivojevic                                          5/16/19                          $26,878.83         Expense Reimbursement
               4145 Apache Rd.                                             $3,870.70
               Boulder, CO 80303                                           6/4/19
               Owner                                                       $10,214.30
                                                                           7/10/19
                                                                           $1,689.89
                                                                           8/13/19
                                                                           4986.90
                                                                           11/5/19
                                                                           $8,846.83
                                                                           2/5/20
                                                                           $507.01
                                                                           3/11/20
                                                                           $763.20




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case:20-13934-JGR Doc#:1 Filed:06/08/20                                            Entered:06/08/20 16:11:27 Page36 of 47
 Debtor       SunTech Drive, LLC                                                                        Case number (if known)



       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.5.    Yusuf Gurkaynak                                             5/10/19,                         $96,402.04         Salary
               7708 W 59th Ave #202                                        5/28/19,
               Arvada, CO 80002                                            6/11/19,
               Owner                                                       6/25/19,
                                                                           7/10/19,
                                                                           7/26/19,
                                                                           8/12/19,
                                                                           8/27/19,
                                                                           9/11/19,
                                                                           9/25/19,
                                                                           10/8/19,
                                                                           10/28/19,
                                                                           11/11/19,
                                                                           11/22/19,
                                                                           3/10/20,
                                                                           3/26/20
                                                                           $4,485.42
                                                                           each
                                                                           payment

                                                                           12/10/19,
                                                                           12/26/19,
                                                                           1/10/20,
                                                                           1/28/20,
                                                                           2/11/20,
                                                                           2/25/20
                                                                           $4,036.88
                                                                           each
                                                                           payment

                                                                           4/1/20
                                                                           $414.04

       4.6.    John LoPorto                                                5/10/19                          $10,369.72         Salary
               900 S. Wiley Ct.                                            $1,932.22
               Superior, CO 80027
               Former CEO                                                  5/28/19,
                                                                           6/11/19,
                                                                           6/25/19,
                                                                           7/10/19,
                                                                           7/26/19,
                                                                           8/12/19,
                                                                           8/27/19,
                                                                           9/11/19,
                                                                           9/25/19
                                                                           $937.50 each
                                                                           payment

       4.7.    John LoPorto                                                6/24/19,                           $6,637.18        COBRA Reimbursememt
               900 S. Wiley Ct.                                            7/31/19,
               Superior, CO 80027                                          8/13/19,
               Former CEO                                                  9/17/19
                                                                           $1,014.62
                                                                           each
                                                                           payment

                                                                           10/17/19,
                                                                           11/5/19
                                                                           $1,289.35
                                                                           each
                                                                           payment

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case:20-13934-JGR Doc#:1 Filed:06/08/20                                           Entered:06/08/20 16:11:27 Page37 of 47
 Debtor       SunTech Drive, LLC                                                                        Case number (if known)



       Insider's name and address                                           Dates                Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.8.    UPC Management LLC                                           5/3/19,                          $33,009.59
               501 Brickell Key Drive                                       5/15/19,
               Miami, FL 33131                                              11/5/19
                                                                            $2,500 each
                                                                            payment

                                                                            5/28/19
                                                                            $20,509.59

                                                                            7/15/19
                                                                            $5,000

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                Status of case
               Case number                                                                  address

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions               Dates given                              Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case:20-13934-JGR Doc#:1 Filed:06/08/20                                              Entered:06/08/20 16:11:27 Page38 of 47
 Debtor        SunTech Drive, LLC                                                                           Case number (if known)




       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss   Value of property
       how the loss occurred                                                                                                                             lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates         Total amount or
                the transfer?                                                                                                                         value
                Address
       11.1.    Kutner Brinen, P.C.
                1660 Lincoln Street
                Suite 1850
                Denver, CO 80264                                                                                               5/20              $20,000.00

                Email or website address
                kutnerlaw.com

                Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                   Dates transfers     Total amount or
                                                                                                                         were made                    value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                            Description of property transferred or                     Date transfer    Total amount or
               Address                                           payments received or debts paid in exchange                was made                  value
       13.1 J. O'Rourke Family, LLC
       .    PO Box 854                                           Office Furnishings and Lease
               Niwot, CO 80544                                   Termination                                                4/19/20              $23,146.00

               Relationship to debtor




 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
           Case:20-13934-JGR Doc#:1 Filed:06/08/20                                           Entered:06/08/20 16:11:27 Page39 of 47
 Debtor        SunTech Drive, LLC                                                                       Case number (if known)




           Does not apply

                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To
       14.1.     5485 Conestoga Ct., #240                                                                                  11/1/16 - 6/30/19
                 Boulder, CO 80301

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                 Facility name and address                       Nature of the business operation, including type of services           If debtor provides meals
                                                                 the debtor provides                                                    and housing, number of
                                                                                                                                        patients in debtor’s care

 Part 9:       Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:      Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                    Last 4 digits of         Type of account or          Date account was              Last balance
               Address                                           account number           instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred
       18.1.     JP Morgan Chase Bank                            XXXX-0687                   Checking                 12/6/19                          $4,410.12
                 P.O. Box 182051                                                             Savings
                 Columbus, OH 43218-2051
                                                                                             Money Market
                                                                                             Brokerage
                                                                                             Other

       18.2.     JP Morgan Chase Bank                            XXXX-0299                   Checking                 12/6/19                              $25.00
                 P.O. Box 182051                                                             Savings
                 Columbus, OH 43218-2051
                                                                                             Money Market
                                                                                             Brokerage
                                                                                             Other


19. Safe deposit boxes
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
          Case:20-13934-JGR Doc#:1 Filed:06/08/20                                            Entered:06/08/20 16:11:27 Page40 of 47
 Debtor      SunTech Drive, LLC                                                                         Case number (if known)



    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                   Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known      Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
          Case:20-13934-JGR Doc#:1 Filed:06/08/20                                            Entered:06/08/20 16:11:27 Page41 of 47
 Debtor      SunTech Drive, LLC                                                                         Case number (if known)



       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
              None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address
       26d.1.       Premier Manufacturing
                    7755 Miller Drive
                    Longmont, CO 80504
       26d.2.       Vectra Bank Colorado
                    P.O. Box 22479
                    Englewood, CO 80111
       26d.3.       Plante Moran
                    1155 Canyon Blvd, Suite 400
                    Boulder, CO 80302

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
          Case:20-13934-JGR Doc#:1 Filed:06/08/20                                            Entered:06/08/20 16:11:27 Page42 of 47
 Debtor      SunTech Drive, LLC                                                                         Case number (if known)



       Name                                           Address                                             Position and nature of any       % of interest, if
                                                                                                          interest                         any
       Nikola Milivojevic                             4145 Apache Rd.                                     CTO                              25%
                                                      Boulder, CO 80303

       Name                                           Address                                             Position and nature of any       % of interest, if
                                                                                                          interest                         any
       Harold K. Michael                              1290 S. Milwaukee Street                            CEO                              0%
                                                      Denver, CO 80210



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.

       Name                                           Address                                             Position and nature of any   Period during which
                                                                                                          interest                     position or interest
                                                                                                                                       was held
       John Wallington                                2955 Valmont Rd., Suite 220                         Board Member                 12-26 - 4/20
                                                      Boulder, CO 80301


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates         Reason for
                                                                 property                                                              providing the value
       30.1 Harold K. Michael
       .    1290 S. Milwaukee Street
               Denver, CO 80210                                  $103,277.00                                             5/19 - 4/20   Salary

               Relationship to debtor
               Manager/CEO


       30.2 Nikola Milivojevic
       .    4145 Apache Rd.
               Boulder, CO 80303                                 $101,149                                                5/19 - 4/20   Salary

               Relationship to debtor
               Co-owner


       30.3 John LoPorto                                                                                                               Employment
       .    900 S. Wiley Ct.                                                                                                           Severance
               Superior, CO 80027                                $14,532.75                                              2/14/20       Agreement

               Relationship to debtor
               Former Owner




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                             page 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
          Case:20-13934-JGR Doc#:1 Filed:06/08/20                                            Entered:06/08/20 16:11:27 Page43 of 47
 Debtor      SunTech Drive, LLC                                                                         Case number (if known)



               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value
       30.4 Nikola Milivojevic
       .    4145 Apache Rd.                                                                                                                Expense
               Boulder, CO 80303                                 $26,878.83                                              5/19-3/20         Reimbursement

               Relationship to debtor
               Co-Owner


       30.5 Yusuf Gurkaynak
       .    7708 W 59th Ave #202
               Arvada, CO 80002                                  $96,402.04                                              5/19-4/20         Salary

               Relationship to debtor
               Co-Owner


       30.6 John LoPorto
       .    900 S. Wiley Ct.
               Superior, CO 80027                                $10,369.72                                              5/19-9/19         Salary

               Relationship to debtor
               Former Owner


       30.7 John LoPorto
       .    900 S. Wiley Ct.                                                                                                               COBRA
               Superior, CO 80027                                $6,637.18                                               6/19-11/19        Reimbursement

               Relationship to debtor
               Former Owner


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
          Case:20-13934-JGR Doc#:1 Filed:06/08/20                                            Entered:06/08/20 16:11:27 Page44 of 47
 Debtor      SunTech Drive, LLC                                                                         Case number (if known)



 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         June 8, 2020

 /s/ Harold K. Michael                                                  Harold K. Michael
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         CEO

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         page 13
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
          Case:20-13934-JGR Doc#:1 Filed:06/08/20                                      Entered:06/08/20 16:11:27 Page45 of 47

                                                               United States Bankruptcy Court
                                                                          District of Colorado
 In re      SunTech Drive, LLC                                                                             Case No.
                                                                                  Debtor(s)                Chapter       11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities              Kind of Interest
 business of holder
 Andrew Goldstein                                                    B                                                .24%
 2209 Holyoke Dr
 Boulder, CO 80305

 Andrew Jones                                                        C                                                .17%
 560 Viridian Drive #103
 Boulder, CO 80301

 Cody Burgdoff                                                       C                                                .36%
 10784 W 63rd Place
 Arvada, CO 80004

 Corey Pratt                                                         C                                                .15%
 364 S Lincoln St
 Denver, CO 80209

 Dragan Maksimvic                                                    B                                                .24%
 4880 Franklin Dr
 Boulder, CO 80301

 Emma Rosse                                                          C                                                .04%
 2013 Vine Street
 Denver, CO 80205

 Gerhard Hautmann                                                    A                                                13.13%
 Haselbrunn Street 6/1
 Radolfzell Germany 78315

 Harold Michael                                                      C                                                .22%
 1290 S Milwaukee St
 Denver, CO 80210

 Henrik Bernheim                                                     C                                                1.13%
 7777 E. 1st Place #109
 Denver, CO 80230

 Jeff Lintz                                                          C                                                2.94%
 1463 Kennedy Ave
 Louisville, CO 80027

 John LoPorto                                                        A                                                28.3%
 900 S. Wiley Ct.
 Superior, CO 80027

 Keegan Landreth                                                     C                                                .17%
 1100 E. 17th Ave #I303
 Longmont, CO 80503

Sheet 1 of 2 in List of Equity Security Holders
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
          Case:20-13934-JGR Doc#:1 Filed:06/08/20                                          Entered:06/08/20 16:11:27 Page46 of 47


 In re:    SunTech Drive, LLC                                                                            Case No.
                                                                                     Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                         (Continuation Sheet)

 Name and last known address or place of                             Security Class Number of Securities                        Kind of Interest
 business of holder

 Kristen Berkheiser                                                  C                                                          .12%
 10075 Crooked Creek Dr
 Venice, FL 34293

 Nikola Milivojevic                                                  A                                                          28%
 4145 Apache Rd.
 Boulder, CO 80303

 Scott Shambo                                                        C                                                          2.53%
 227 Hoover Ave
 Louisville, CO 80027

 Ted Cooper                                                          C                                                          .30%
 10024 Quivas St
 Denver, CO 80260

 Tony McDonald                                                       C                                                          .53%
 1773 E. 164th Place
 Brighton, CO 80602

 Yusuf Gurkaynak                                                     A                                                          21.42%
 7708 W 59th Ave #202
 Arvada, CO 80002


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the CEO of the corporation named as the debtor in this case, declare under penalty of perjury that I have read the
foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date June 8, 2020                                                           Signature /s/ Harold K. Michael
                                                                                            Harold K. Michael

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




List of equity security holders consists of 2 total page(s)
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case:20-13934-JGR Doc#:1 Filed:06/08/20                                    Entered:06/08/20 16:11:27 Page47 of 47




                                                               United States Bankruptcy Court
                                                                      District of Colorado
 In re      SunTech Drive, LLC                                                                     Case No.
                                                                                Debtor(s)          Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the CEO of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to the

best of my knowledge.




 Date:       June 8, 2020                                            /s/ Harold K. Michael
                                                                     Harold K. Michael/CEO
                                                                     Signer/Title




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
